EXHIBIT99.1 Zones Announces Financial Results for the Three Months Ended March 31, AUBURN, WA(Marketwire - April 24, 2008) - Zones, Inc. (the "Company," "Zones"(TM)) (NASDAQ: ZONS): First quarter 2008 net sales grew 12.5% year-over-year to $166.8 million First quarter 2008 SMB sales grew 12.3% compared to the prior year First quarter 2008 diluted earnings per share increased 12.5% to $0.18 per share Zones, a single-source direct marketing reseller of name-brand information technology products, today announced its results for the three months ended March 31, Total first quarter 2008 net sales grew 12.5% to $166.8 million compared with $148.2 million in the first quarter of 2007. The Company's first quarter net income was $2.6 million, or $0.18 per diluted share, compared with net income of $2.3 million, or $0.16 per diluted share, for the same quarter a year ago. Firoz Lalji, Chief Executive Officer, commented, "We are pleased to have been able to continue delivering growth in both revenue and profits, especially given overall economic conditions. Although the business climate is challenging, we remain confident in our team's ability to execute against our strategies." Operating Highlights Consolidated outbound sales increased 13.0% to $165.6 million in the first quarter of 2008 compared with $146.6 million in the same period of last year. Sales to SMB customers grew 12.3% to $71.9 million in the first quarter of 2008 compared with the same quarter a year ago. Unassisted sales during the quarter were $54.4 million and represented 32.6% of total first quarter 2008 net sales. Gross profit margins were 11.7% in the first quarter of 2008 compared to 12.3% in the first quarter of 2007 and 12.1% in the fourth quarter of 2007. The decrease in gross profit margins is due primarily to shifts in certain vendor programs, and customer and product mix. Gross profit margins as a percent of sales vary on a quarterly basis due to vendor programs, product mix, pricing strategies, customer mix, and economic conditions. Total selling, general and administrative expenses, as a percent of net sales, were 8.3% in the first quarter of 2008, a decrease from 8.5% in the first quarter of 2007 and an increase from 7.8% in the fourth quarter of 2007. Asset Management The Company's balance sheet remained strong and the Company ended the quarter with a cash balance of $13.9 million. Consolidated working capital was $57.5 million at March 31, 2008 compared to $55.0 million at December 31, 2007. During the quarter, the Company repurchased and retired 47,600 shares of its common stock at an average price of $9.56 per share. Inventories increased to $23.8 million at March 31, 2008 from $21.3 million at December 31, 2007. The increase is due to on hand customer inventory and unshipped orders in various stages of processing at the end of the quarter. Trade accounts receivable decreased to $61.4 million at March 31, 2008 from $71.7 million at December 31, About Zones, Inc. Zones, Inc. is a single-source direct marketing reseller of name-brand information technology products to the small-to-medium-sized business market, enterprise accounts and public sector accounts. Zones sells these products through outbound and inbound account executives, a national field sales force, catalogs and the Internet. Zones offers more than 150,000 products from leading manufacturers including Adobe, Apple, Avaya, Cisco, HP, IBM, Kingston, Lenovo, Microsoft, NEC, Nortel Networks, Sony, Symantec and Toshiba. Incorporated in 1988, Zones, Inc. is headquartered in Auburn, Washington. Buying information is available at http://www.zones.com, or by calling 800-258-2088. The Company's investor relations information can be accessed online at www.zones.com/IR. A live webcast of the Company's management discussion of the first quarter will be available on the Company's Web site at www.zones.com/IR under upcoming events.
